DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12-22-2021 is acknowledged. Claims 2-5 and 59-66 are pending. Claims 3-5, 60-63 and 65-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 2, 59 and 64 are currently under examination.

Information Disclosure Statement
The Information Disclosure Statement filed on 11-20-2018 has been considered. An initialed copy is attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see page 24 for example). Applicant is required to delete the 
It should be noted that the cited occurrences of improper use are only exemplary and Applicant should review the entire specification to correct any other embedded hyperlink and/or other form of browser-executable code.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 59 and 64 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the instant claims are drawn to active agents comprising “polyamino acid sequence”. A sequence is an abstraction and does not constitute patentable material (see Federal Register Vol. 66, No 4, pages 1092-1099).
It is suggested that claim 2 be amended to recite “…active agent comprising a TadE polypeptide comprising the amino acid sequence of SEQ ID NO:3 or a fragment thereof comprising the amino acid of SEQ ID NO:30”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 59 and 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


The instant claims are drawn to methods of inducing proliferation of any and all types of epithelial cells by administering an active agent comprising a TadE polyamino acid sequence comprising the amino acid of SEQ ID NO:3 or a fragment thereof comprising the amino acid sequence of SEQ ID NO:30. Claim 59 further requires that subject be damaged by disease, surgery, trauma, chemotherapy or radiotherapy and claim 64 requires that the active agent be administered orally. The specification defines a “TadE polyamino acid sequence” 
as a protein, fusion protein, polypeptide, or peptide, comprising SEQUENCE ID NO: 3 or a functional variant thereof. As used herein, the term "polyamino acid sequence comprising SEQUENCE ID NO: 30" means a protein, fusion protein, polypeptide, or peptide, comprising SEQUENCE ID NO: 30 or a functional variant thereof. When necessary, any of the polyamino acid sequences described herein can be chemically modified, for example to increase their stability. A chemically modified peptide or a peptide analog includes any functional chemical equivalent of the peptide characterized by its increased stability and/or efficacy in vivo or in vitro in respect of the practice of the invention. The term peptide analog also refers to any amino 

Consequently, the instant claims encompass a myriad of compositions based on the Bifidobacterium breve TadE (i.e. the polypeptide of SEQ ID NO:3) and fragments comprising SEQ ID NO:30. There are no limitations with regard to the type of epithelial cells to be induced or the method of administration (with the exception of claim 64). There are 4 types of epithelial cells (squamous, cuboidal, columnar and pseudostratified) which make up 7 different types of epithelial tissue in vivo (simple squamous epithelium, simple cuboidal epithelium, simple columnar epithelium, pseudostratified columnar epithelium, stratified squamous epithelium, stratified cuboidal epithelium, stratified columnar epithelium and transitional epithelium). Consequently, the instant claims encompass both the in vivo and in vitro administration of myriad of compositions to a multiplicity of epithelial tissues. 
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. To adequately the claimed genus of active agents, Applicant must describe the which “TadE polyamino acid sequence” has efficacy in inducing proliferation in a given epithelial cell type when administered in vitro and in vivo (as well as the in vivo method of administration). The specification is limited to: the in vitro administration of the polypeptide of SEQ ID NO:3 to 3 colonic cancer cell lines (HT29, HCT116 in vivo analysis of the oral administration of a TrxA-TadE fusion protein. The specification discusses the in vivo proliferative effects of the polypeptide of SEQ ID NO:3 general and prophetic terms and but fails to demonstrate the in vivo efficacy of any “TadE polyamino acid sequence” comprising SEQ ID NO:3 other than efficacy of the aforementioned TrxA-TadE fusion protein on colonic epithelial cells. Consequently, the there is no correlation between the structure (sequence) of the claimed polypeptide and its claimed function.
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  As evidenced by the teachings of Skolnick et al., the art is unpredictable.  Skolnick et al. (Trends in Biotechnology 18: 34-39, 2000) discloses the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (see, e.g., the abstract; and page 34, Sequence-based approaches to function prediction).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the 
Therefore, because the art is unpredictable, in accordance with the Guidelines, only the oral administration of the TrxA-TadE fusion protein to elicit the proliferation of colonic epithelial cells and the in vitro administration of the polypeptide of SEQ ID :3 and SEQ ID NO:30 to elicit proliferation of colonic epithelial cells, but not the full breadth of the claims meets the written description provision of 35 USC 112, first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 59 and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	

	Claim 59 is rendered vague and indefinite by the use of the phrase “…proliferation of epithelial cells in the subject damaged by disease, surgery, trauma, chemotherapy or radiotherapy.”. It is unclear whether said phrase is referring to the epithelial cells specifically or the subject generally. Consequently, it is impossible to determine the metes and bounds of the claimed invention. 

Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866. The examiner can normally be reached Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 10, 2022